—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, the mother appeals from an order of disposition of the Family Court, Queens County (Schindler, J.), dated June 16, 1995, which, upon a determination of the same court, made after a fact-finding hearing, that the child had been permanently neglected, and after a dispositional hearing, terminated her parental rights.
Ordered that the order of disposition is affirmed, without costs or disbursements.
At a dispositional hearing, the court must be concerned only *482with the best interests of the child (Matter of Star Leslie W., 63 NY2d 136). There is no presumption that those interests will be served best by return of the child to the parent (see, Family Ct Act §§ 623, 631). Under the circumstances of this case, the determination of the Family Court that the best interests of the child would be served by terminating the mother’s parental rights is supported by the record.
The mother’s remaining contention is without merit. O’Brien, J. P., Thompson, Sullivan and McGinity, JJ., concur.